 1

 2

 3

 4

 5

 6
                             UNITED STATES DISTRICT COURT FOR THE
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
                                             )
 9   HOLLY REIN,                             )             CASE NO. 2:19-cv-00522-BJR
                                             )
10                   Plaintiff,              )             ORDER DENYING PLAINTIFF’S
                                             )             MOTION TO COMPEL DISCOVERY
11                v.                         )             OF VIDEO FOOTAGE RITE AID
                                             )             ALLEGEDLY HAS OF PLAINTIFF AND
12   THRIFTY PAYLESS, INC., d/b/a RITE       )             FOR SANCTIONS
     AID PHARMACY, and RITE AID LEASE )
13   MANAGEMENT COMPANY, d/b/a RITE )
     AID,                                    )
14                                           )
                     Defendants,             )
15                                           )
     THRIFTY PAYLESS, INC., d/b/a RITE       )
16   AID PHARMACY, and RITE AID LEASE )
     MANAGEMENT COMPANY, d/b/a RITE )
17   AID,                                    )
                                             )
18                   Third-Party Plaintiffs, )
                                             )
19                v.                         )
                                             )
20   DURO HILEX POLY, LLC, a Delaware        )
     corporation,                            )
21                                           )
22                   Third-Party Defendant)
                                             )
23

24          Before the Court is Plaintiff’s Motion to Compel Rite Aid to produce surveillance video

25   taken of Plaintiff in this personal injury case, and for sanctions for not producing the video sooner.
                                                       1
     Mot. to Compel, Dkt. No. 127. The Court has recounted the background of this case in previous
 1
     orders. See Order, Dkt. No. 97 at 2–3.
 2

 3          Rite Aid responds that it should not be compelled to produce any surveillance video taken

 4   of Plaintiff because it does not intend to use the video during the upcoming trial in this matter, and
 5   the video is protected by attorney work product privilege. See Rite Aid’s Resp. to Pl.’s Mot. to
 6
     Compel, Dkt. No. 130.
 7
            Surveillance video, such as that allegedly taken of Plaintiff by Rite Aid’s investigator in
 8
     anticipation of trial, is protected work product. See Fletcher v. Union Pac. R.R. Co., 194 F.R.D.
 9

10   666, 670 (S.D. Cal. 2000). Pursuant to Federal Rule of Civil Procedure 26(b)(3), a Plaintiff may

11   compel production of such privileged evidence only if they can show “substantial need for the

12   materials to prepare its case and cannot, without undue hardship, obtain their substantial equivalent
13   by other means.” FED. R. CIV. P. 26(b)(3)(A)(ii); see also Fletcher, 194 F.R.D. at 670–71. Plaintiff
14
     does not need the video to prepare for trial as Rite Aid has stated that it does not intend to use the
15
     video at trial. Fletcher, 194 F.R.D. at 672. As Plaintiff claims no other need for the video in
16
     question, the Court finds she has failed to show substantial need.
17

18          The Court hereby DENIES Plaintiff’s Motion to Compel and Motion for Sanctions.

19          SO ORDERED.

20          DATED this 17th day of June, 2021.
21

22

23                                                          BARBARA J. ROTHSTEIN
                                                            UNITED STATES DISTRICT JUDGE
24

25
                                                       2
